                 Case 2:21-cr-00033-WBS Document 13 Filed 03/16/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:21-CR-0033-WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   ASSADULLA MOHAMMED KHALIQDAD,                        DATE: March 22, 2021
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on March 22, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until May 3,

22 2021 at 9:00 a.m., and to exclude time between March 22, 2021, and May 3, 2021 at 9:00 a.m., under

23 Local Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                   a)     The government has represented that the discovery associated with this case

26          includes approximately 62 pages of investigative reports, criminal history information, search

27          warrant materials, and other documents. All of this discovery has been either produced directly

28          to counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:21-cr-00033-WBS Document 13 Filed 03/16/21 Page 2 of 3


 1                   b)     The government is also processing large discovery files containing cell phone

 2          downloads and body camera and in-car camera footage for production to defense counsel in the

 3          near future.

 4                   c)     Counsel for defendant desires additional time to review the discovery, to consult

 5          with his client, to conduct investigation, and to otherwise prepare for trial.

 6                   d)     Counsel for defendant believes that failure to grant the above-requested

 7          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 8          into account the exercise of due diligence.

 9                   e)     The government does not object to the continuance.

10                   f)     Based on the above-stated findings, the ends of justice served by continuing the

11          case as requested outweigh the interest of the public and the defendant in a trial within the

12          original date prescribed by the Speedy Trial Act.

13                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14          et seq., within which trial must commence, the time period of March 22, 2021 to May 3, 2021 at

15          9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

16          Code T4] because it results from a continuance granted by the Court at defendant’s request on

17          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

18          best interest of the public and the defendant in a speedy trial.

19          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

20 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
21 must commence.

22          IT IS SO STIPULATED.

23

24
     Dated: March 15, 2021                                     PHILLIP A. TALBERT
25                                                             Acting United States Attorney
26
                                                               /s/ DAVID W. SPENCER
27                                                             DAVID W. SPENCER
                                                               Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:21-cr-00033-WBS Document 13 Filed 03/16/21 Page 3 of 3


 1 Dated: March 15, 2021                            /s/ John R. Manning
                                                    John R. Manning
 2                                                  Counsel for Defendant
 3                                                  ASSADULLA MOHAMMED
                                                    KHALIQDAD
 4

 5

 6
                                        FINDINGS AND ORDER
 7
          IT IS SO FOUND AND ORDERED.
 8
          Dated: March 16, 2021
 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
30   PERIODS UNDER SPEEDY TRIAL ACT
